Title: [Diary entry: 7 April 1791]
From: Washington, George
To: 

Thursday 7th. April. Recommenced my journey with Horses apparently well refreshed and in good spirits. In attempting to cross the ferry at Colchester with the four Horses hitched to the Chariot by the neglect of the person who stood before them, one of the leaders got overboard when the boat was in swimming water and 50 yards from the Shore—with much difficulty he escaped drowning before he could be disengaged. His struggling frightned the others in such a manner that one after another and in quick succession they all got over board harnessed & fastened as they were and with the utmost difficulty they were saved & the Carriage escaped been dragged after them as the whole of it happened in swimming water & at a distance from the shore. Providentially—indeed miraculously—by the exertions of people who went off in Boats & jumped into the River as soon as the Batteau was forced into wading water—no damage was sustained by the horses, Carriage or harness. Proceeded to Dumfries where I dined—after which I visited & drank Tea with my Niece Mrs. Thos. Lee.